


Exhibit 10.1
















SEACOR Holdings Inc.
3.00% Convertible Senior Notes due 2028



--------------------------------------------------------------------------------






1

--------------------------------------------------------------------------------




Purchase Agreement
November 6, 2013
Goldman, Sachs & Co.,
As representative of the several Purchasers
named in Schedule I hereto,


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Ladies and Gentlemen:
SEACOR Holdings Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”), for whom you are acting as
representative (the “Representative”), an aggregate of $200,000,000 principal
amount of its 3.00% Convertible Senior Notes due 2028 (the “Firm Securities”),
convertible at the Company’s election into cash, shares of common stock of the
Company, par value $0.01 per share (“Stock”), or a combination of cash and
shares of Stock (any shares of Stock issuable upon conversion of the Securities
(as defined), including, for the avoidance of doubt, any additional shares
deliverable upon conversion in connection with a make-whole fundamental change,
the “Underlying Shares”), and, at the election of the Representative, up to an
aggregate of $30,000,000 additional aggregate principal amount of 3.00%
Convertible Senior Notes due 2028 (the “Optional Securities”). The Firm
Securities and the Optional Securities that the Purchasers elect to purchase
pursuant to Section 2 hereof are herein collectively called the “Securities”.
1.    The Company represents and warrants to, and agrees with, each of the
Purchasers that:
a)
A preliminary offering circular, dated November 5, 2013 (the “Preliminary
Offering Circular”) has been prepared and an offering circular, to be dated
November 6, 2013 (the “Offering Circular”), will be prepared in connection with
the offering of the Securities and Underlying Shares, if any, issuable upon
conversion thereof. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Circular”. Any
reference to the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular shall be deemed to refer to and include the Company’s most
recent Annual Report on Form 10-K and all subsequent documents filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act
of 1934, as amended (the “Exchange Act”) on or prior to the date of such
circular or otherwise expressly incorporated by reference therein and any
reference to the Preliminary Offering Circular or the Offering Circular, as the
case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Circular or the Offering Circular, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior


1

--------------------------------------------------------------------------------




to the completion of the Purchasers’ initial distribution of the Securities; and
all documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”. The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Pricing
Circular and the Exchange Act Reports as of their respective dates did not, and
the Offering Circular and any amendments or supplements thereto as of its
respective date and each Time of Delivery did not and will not, contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a Purchaser through Goldman, Sachs & Co. by or on behalf of any
Purchaser expressly for use therein;
b)
For the purposes of this Agreement, the “Applicable Time” is 5:00 p.m. (Eastern
time) on the date of this Agreement; the Pricing Circular as supplemented by the
information set forth in Schedule III hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)(i)) listed on Schedule II(b) hereto does
not conflict with the information contained in the Pricing Circular or the
Offering Circular and each such Company Supplemental Disclosure Document, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in the Pricing Disclosure Package or a Company
Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;

c)
The financial statements and the related notes thereto included or incorporated
by reference in the Pricing Disclosure Package comply in all material respects
with the applicable requirements of the Act and the Exchange Act and present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis, except in each case insofar as the financial statements as of
and for the years ended December 31, 2012, 2011 and 2010 have not been recast to
reflect the spin-off of Era Group Inc. and its subsidiaries; and the schedules
included or incorporated by reference in the Pricing Disclosure Package present
fairly the information required to be stated therein.


2

--------------------------------------------------------------------------------




d)
The financial data presented in the section titled “Summary Historical Financial
Information” in the Preliminary Offering Circular, the Pricing Circular and the
Offering Circular present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, giving effect to the spin-off of Era Group
Inc. and its subsidiaries, and such financial data have been prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis.

e)
Neither the Company nor any of its subsidiaries listed in Schedule II(e) of this
Agreement (each, a “Significant Subsidiary”) has sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Pricing Disclosure
Package; and, since the date as of which information is given in the Pricing
Disclosure Package, there has not been any material change in the capital stock
or long-term debt of the Company or any of its subsidiaries or any material
adverse change in or affecting the general affairs, prospects, management,
financial position or results of operations of the Company and its subsidiaries,
taken as a whole, otherwise than as set forth in or contemplated by the Pricing
Disclosure Package and, except as disclosed in or contemplated by the Pricing
Disclosure Package, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

f)
Except as disclosed in the Pricing Disclosure Package and except as would not be
reasonably likely to have a material adverse effect on the general affairs,
prospects, management, financial position, stockholder’s equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), the Company and its Significant Subsidiaries have good title
to all real properties and all other properties and assets owned by them, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or to be made
thereof by them; and except as disclosed in the Pricing Disclosure Package, the
Company and its Significant Subsidiaries hold any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or to be made thereof by them.

g)
The Company has been duly incorporated and validly exists as a corporation under
the laws of the State of Delaware, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Pricing Disclosure Package. The Company has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business, so as to require such qualification (if the concept of
good standing is recognized in such other jurisdiction), except where the
failure to be so qualified would not have a Material Adverse Effect; each
Significant Subsidiary has been duly incorporated or organized, as the case may
be, and is validly existing as a corporation or limited liability company, as
the case may be, in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be (if the concept of good
standing is recognized in such Significant Subsidiary’s jurisdiction of
incorporation or organization), with power and authority to own its properties
and conduct its business as described in the Pricing Disclosure Package; and
each Significant Subsidiary has been


3

--------------------------------------------------------------------------------




duly qualified as a foreign corporation (or other entity) for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification (if the concept of good standing is recognized in such other
jurisdiction), except where the failure to be so qualified would not have a
Material Adverse Effect.
h)
The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the heading “Capitalization”, the Underlying Shares
have been duly and validly authorized and reserved for issuance and, when issued
and delivered in accordance with the provisions of the Securities and the
Indenture referred to below, will be duly and validly issued fully paid and
non‑assessable and will conform to the description of the Stock contained in the
Pricing Disclosure Package; and all the outstanding shares of capital stock or
other equity interests of each Significant Subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and,
except as otherwise described in the Pricing Disclosure Package are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party;

i)
The Company has full right, power and authority to execute and deliver this
Agreement, the Indenture and the Securities (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken;

j)
The Securities and performance of the Company’s obligations thereunder have been
duly authorized and, when issued and delivered pursuant to this Agreement, will
have been duly executed, issued and delivered and when duly authenticated by the
trustee under the indenture referred to below will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
indenture to be dated as of November 13, 2013 (the “Indenture”) between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; the Indenture
and performance thereof has been duly authorized and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Securities and the
Indenture will conform in all material respects to the descriptions thereof in
the Pricing Disclosure Package and will be in substantially the form previously
delivered to you;

k)
None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

l)
Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to


4

--------------------------------------------------------------------------------




cause or result in stabilization or manipulation of the price of any security of
the Company in connection with the offering of the Securities;
m)
Neither the Company nor any of its Significant Subsidiaries is (i) in violation
of its charter or by-laws or similar organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

n)
The execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Securities and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect or materially adversely affect
the ability of the Company to consummate the transactions contemplated hereby;

o)
No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Securities and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents that
(i) have already been obtained and (ii) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
distribution of the Securities by the Purchasers and except for any filing the
Company is required to make under the Exchange Act;

p)
The statements set forth in the Pricing Disclosure Package (i) under the caption
“Description of the Notes” and “Description of Common Stock”, insofar as they
purport to constitute a summary of the terms of the Securities and the Stock are
fair and accurate in all material respects and (ii), under the caption “Certain
U.S. Federal Income Tax Considerations”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are fair and accurate
in all material respects;


5

--------------------------------------------------------------------------------




q)
Other than as set forth in the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, could reasonably be expected to individually or in the
aggregate have a Material Adverse Effect; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

r)
When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

s)
The Company is subject to Section 13 or 15(d) of the Exchange Act;

t)
The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);

u)
Neither the Company nor any person acting on its or their behalf has offered or
sold the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act;

v)
Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder;

w)
The Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Pricing Disclosure
Package, there are no material weaknesses in the Company’s internal controls;

x)
Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting;

y)
The Company and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to


6

--------------------------------------------------------------------------------




ensure that information required to be disclosed by the Company in reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act;
z)
Ernst & Young LLP who have certified certain financial statements of the Company
and its subsidiaries is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Act;

aa)
Neither the Company nor any of its subsidiaries nor, to the best knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment;

ab)
The operations of the Company and its subsidiaries are and have been conducted
at all times in material compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

ac)
None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

ad)
The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “Intellectual Property Rights”) necessary to conduct the
business now operated by them, or presently employed by them, except to the
extent the failure to own, possess or have the ability to acquire would not have
a Material Address Effect, and have not received any notice of infringement of,
or conflict with, asserted rights of others with respect to any Intellectual
Property Rights that could reasonably be expected to have individually or in the
aggregate have a Material Adverse Effect;


7

--------------------------------------------------------------------------------




ae)
Except as described in the Pricing Disclosure Package, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation that might lead to such a
claim.

af)
The Company is a citizen of the United States within the meaning of 46 U.S.C.
§50501 (formerly Section 2 of the Shipping Act of 1916, as amended) and is
qualified to engage in the coastwise trade of the United States; the issuance
and sale of the Securities (including the Underlying Shares) by the Company and
the compliance by the Company with all of the provisions of this Agreement and
the consummation of the transactions herein contemplated will not cause the
Company to cease to be a citizen of the United States within the meaning of 46
U.S.C. §50501 or cause the Company to cease to be qualified to engage in the
coastwise trade of the United States.

ag)
The Company and its subsidiaries hold all licenses, consents and approvals
required by, and are in compliance with, all regulations of state, federal and
foreign governmental authorities that regulate the conduct of the business of
the Company and its subsidiaries, except where the failure to hold any such
license, consent or approval or to be in compliance with any such regulation
would not have a Material Adverse Effect; and

ah)
There are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

2.
Subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.5% of the principal amount thereof, the principal amount of Securities set
forth opposite the name of such Purchaser in Schedule I hereto, and (b) in the
event and to the extent that the Purchasers shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the same purchase price set forth
in clause (a) of this Section 2, that portion of the aggregate principal amount
of the Optional Securities as to which such election shall have been exercised
(to be adjusted by you so as to eliminate fractions of $1,000) determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the maximum aggregate principal amount of
Optional Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities that all
of the Purchasers are entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
election up to $30,000,000 aggregate principal amount of Optional Securities, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2. Any such election to purchase Optional Securities may be exercised in
whole or in part from time to time by written notice from Goldman,

8

--------------------------------------------------------------------------------




Sachs & Co. to the Company, given within a period of 12 calendar days commencing
on, and including, the First Time of Delivery (as defined in Section 4 hereof),
setting forth the aggregate principal amount of Optional Securities to be
purchased and the date on which such Optional Securities are to be delivered, as
determined by Goldman, Sachs & Co. but in no event shall such date be (i)
earlier than the First Time of Delivery (as defined in Section 4 hereof) or,
unless you and the Company otherwise agree in writing, earlier than one or later
than ten business days after the date of such notice or (ii) later than the last
day of the 13 calendar day period commencing on, and including, the First Time
of Delivery (as defined in Section 4 hereof).
3.
Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Pricing Disclosure Package and
each Purchaser hereby represents and warrants to, and agrees with the Company
that:

a)
It will offer and sell the Securities only to persons whom it reasonably
believes to be “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;

b)
It is an “accredited investor” within the meaning of Rule 501 under the Act; and

c)
It will not offer or sell the Securities by any form of general solicitation or
general advertising, including but not limited to the methods described in
Rule 502(c) under the Act.

4.
(a)    The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer in Federal (same day) funds, by causing DTC to credit the Securities to
the account of Goldman, Sachs & Co. at DTC. The Company will cause the
certificates representing the Securities to be made available to Goldman, Sachs
& Co. for checking at least twenty-four hours prior to the Time of Delivery (as
defined below) at the office of Morgan, Lewis & Bockius LLP, 101 Park Avenue,
New York, New York 10178 (the “Closing Location”). The time and date of such
delivery and payment shall be, with respect to the Firm Securities, 9:30 a.m.,
New York City time, on November 13, 2013 or such other time and date as Goldman,
Sachs & Co. and the Company may agree upon in writing, and with respect to the
Optional Securities, 9:30 a.m., New York City time, on the date specified by
Goldman, Sachs & Co. in the written notice given by Goldman, Sachs & Co. of the
Purchasers’ election to purchase such Optional Securities, or such other time
and dates as Goldman, Sachs & Co. and the Company may agree upon in writing.
Such time and date for delivery of the Firm Securities are herein called the
“First Time of Delivery”, such time and date for delivery of the Optional
Securities, if not the First Time of Delivery, are herein called a “Subsequent
Time of Delivery”, and each such time and date for delivery is herein called a
“Time of Delivery.”

(b)
The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(i) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at DTC or its designated
custodian), all at such Time of Delivery. A meeting will be held at the Closing
Location at 4:00 p.m., New York City time, on the New York


9

--------------------------------------------------------------------------------




Business Day next preceding such Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto. For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.
5.
The Company agrees with each of the Purchasers:

a)
To prepare the Offering Circular in a form approved by you; to make no amendment
or any supplement to the Offering Circular which shall be disapproved by you
promptly after reasonable notice thereof; and to furnish you with copies
thereof;

b)
Promptly from time to time to take such action as you may reasonably request to
qualify the Securities and the Underlying Shares for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities; provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation, file a general consent to service
of process or subject itself to taxation in any jurisdiction;

To furnish the Purchasers with written and electronic copies of the Preliminary
Offering Circular, the Pricing Circular and the Offering Circular in such
quantities as you may from time to time reasonably request, and if, at any time
prior to the expiration of nine months after the date of the Offering Circular,
any event shall have occurred as a result of which the Offering Circular as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Circular is delivered, not misleading, or, if for any other reason it
shall be necessary during such same period to amend or supplement the Offering
Circular to comply with applicable law, to notify you and upon your request to
prepare and furnish without charge to each Purchaser and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance, it being understood that the filing of any reports in accordance
with the Exchange Act shall not require an amendment or supplement to the
Offering Circular pursuant to this Section 5(c);
a)
During the period beginning from the date hereof and continuing until the date
60 days after the Time of Delivery, not to (i) offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise transfer
or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act relating to any securities of the Company
that are substantially similar to the Securities or the Stock, including but not
limited to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock or any such other securities, whether any such transaction is to be
settled by delivery of Stock or such other securities, in cash or otherwise,
without your prior written consent. The foregoing restrictions will not apply to
(a) the Securities and Underlying Shares, (b) the issuance by the Company of
incentive compensation, including stock options, restricted stock or restricted
stock units, under stock award or


10

--------------------------------------------------------------------------------




similar plans as in effect on the date of this Agreement (and the issuance of
Stock upon the exercise or vesting of such awards), (c) the filing by the
Company of any registration statement on Form S-8 with the Commission relating
to the offering of securities pursuant to terms of a stock option or similar
plan in effect on the date of this Agreement, or (d) the issuance of Stock or
securities convertible into Stock as consideration for an acquisition or
business combination (including the filing of a registration statement on Form
S-4 or any other appropriate form with respect thereto) or (e) the issuance of
Stock in connection with the exercise of conversion rights under the Company’s
2.50% Convertible Senior Notes due 2027;
b)
Not to be or become, at any time prior to the expiration of one years after each
Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

c)
At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

d)
Intentionally Omitted;

e)
Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a consolidated balance sheet and
consolidated statements of income, stockholders' equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Circular), to make available to its stockholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;

f)
During the period of one year after the First Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Securities Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them;

g)
To use the net proceeds received by it from the sale of the Securities pursuant
to this Agreement in the manner specified in the Pricing Disclosure Package
under the caption “Use of Proceeds”;

h)
To reserve and keep available at all times, free of preemptive rights, shares of
Stock for the purpose of enabling the Company to satisfy any obligations to
issue the Underlying Shares upon conversion of the Securities; and

i)
To use its best efforts to cause the listing of the Underlying Shares upon
issuance on the New York Stock Exchange (the “NYSE”).

6.
(a)     (i)     The Company represents and agrees that, without the prior
consent of Goldman, Sachs & Co., it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as


11

--------------------------------------------------------------------------------




defined in Rule 433 under the Act (any such offer is hereinafter referred to as
a “Company Supplemental Disclosure Document”);
(ii)
Each Purchaser represents and agrees that, without the prior consent of the
Company and Goldman, Sachs & Co., other than one or more term sheets relating to
the Securities conveyed to purchasers of securities containing substantially the
same information as set forth in Schedule III, it has not made and will not make
any offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets), is hereinafter referred to as a
“Purchaser Supplemental Disclosure Document”); and

(iii)
Any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
Goldman, Sachs & Co. is listed on Schedule II(b) hereto;

7.
The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and the Underlying Shares issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the Offering
Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Blue Sky Memorandum, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities and the Underlying Shares issuable upon
conversion of the Securities for offering and sale under state securities laws
as provided in Section 5(b) hereof, including the fees and disbursements of
counsel for the Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any cost incurred in
connection with the listing of the Underlying Shares issuable upon conversion of
the Securities; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Sections 9 and 12 hereof, the Purchasers will pay
all of their own costs and expenses, including the fees of their counsel,
transfer taxes on resale of any of the Securities by them, and any advertising
expenses connected with any offers they may make.

8.
The obligations of the Purchasers hereunder shall be subject to the condition
that all representations and warranties and other statements of the Company
herein are, at and as of each Time of Delivery, true and correct, the condition
that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

a)
Morgan, Lewis & Bockius LLP, counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated the Time of Delivery, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;


12

--------------------------------------------------------------------------------




b)
Latham & Watkins LLP, counsel for the Purchasers, shall have furnished to you
such opinion or opinions, dated the Time of Delivery, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;

c)
(i) Milbank, Tweed, Hadley & McCloy LLP, counsel for the Company, shall have
furnished to you its written opinion, dated the Time of Delivery and addressed
to the Purchasers, in form and substance reasonably satisfactory to you, to the
effect set forth in Annex A-1 hereto; and (ii) Blank Rome LLP shall have
furnished to you its written opinion, dated the Time of Delivery and addressed
to the Purchasers, in form and substance reasonably satisfactory to you, to the
effect set forth in Annex A-2 hereto.

d)
On the date of the Offering Circular prior to the execution of this Agreement
and also at the Time of Delivery, Ernst & Young LLP shall have furnished to you
a letter or letters, dated the respective dates of delivery thereof, in form and
substance reasonably satisfactory to you, to the effect set forth in Annex B
hereto;

e)
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Disclosure
Package, and (ii) since the respective dates as of which information is given in
the Pricing Disclosure Package, there shall not have been any change in the
capital stock or long‑term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as in whole, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, the effect
of which, in any such case described in clause (i) or (ii), is in your judgment
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities on the terms and in the
manner contemplated in this Agreement and in the Offering Circular;

f)
On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE; (ii) a suspension or material limitation in trading in
the Company’s securities on the NYSE; (iii) a general moratorium on commercial
banking activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in your judgment makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Offering Circular;

g)
The Underlying Shares issuable upon conversion of the Securities shall have been
approved for listing, subject to notice of issuance, by the NYSE and reasonably
satisfactory evidence of such approval shall have been provided to Purchasers;


13

--------------------------------------------------------------------------------




h)
The Company shall have obtained and delivered to the Purchasers executed copies
of an agreement from directors and executive officers, substantially to the
effect set forth in Section 5(d) hereof in form and substance reasonably
satisfactory to you; and

i)
The Company shall have furnished or caused to be furnished to you at such Time
of Delivery certificates of officers of the Company reasonably satisfactory to
you as to the accuracy of the representations and warranties of the Company
herein at and as of such Time of Delivery, as to the performance by the Company
of all of its obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsection (e) of this Section and as
to such other matters as you may reasonably request.

9.
(a)    The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through
Goldman, Sachs & Co. expressly for use therein.

(b)
Each Purchaser will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Offering Circular, the Pricing Circular, the Offering Circular, or any amendment
or supplement thereto, or any Company Supplemental Disclosure Document, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular or
any such amendment or supplement, or any Company Supplemental Disclosure
Document in reliance upon and in conformity with written information furnished
to the Company by such Purchaser through Goldman, Sachs & Co. expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

(c)
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify


14

--------------------------------------------------------------------------------




the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation; provided however, that any indemnified party shall have the right
to retain its own counsel and the fees and expenses of such counsel shall be at
the expense of the indemnifying party if (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be in the reasonable judgment of
counsel inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonably
incurred fees and expenses of more than one separate firm (in addition to any
local counsel) for all Purchasers and all persons, if any, who control any
Purchaser within the meaning of either Section 15 of the Act or Section 20 of
the Exchange Act. No indemnifying party shall, without the written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party. No indemnifying party shall be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.
(d)
If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required by subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the


15

--------------------------------------------------------------------------------




Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.
(e)
The obligations of the Company under this Section 9 shall be in addition to any
liability which the Company may otherwise have and shall extend, upon the same
terms and conditions, to any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

10.
(a)    If any Purchaser shall default in its obligation to purchase any Firm
Securities or Optional Securities, as the case may be, which it has agreed to
purchase hereunder, you may in your discretion arrange for you or another party
or other parties to purchase such Securities on the terms contained herein. If
within thirty‑six hours after such default by any Purchaser you do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of thirty‑six hours within which to procure another party or
other parties satisfactory to you to purchase such Securities on such terms. In
the event that, within the respective prescribed periods, you notify the Company
that you have so arranged for the purchase of such Securities, or the Company
notifies you that it has so arranged for the purchase of such Securities, you or
the Company shall have the right to postpone such Time of Delivery for a period
of not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Circular, or in any other documents or
arrangements, and the Company agrees to prepare promptly


16

--------------------------------------------------------------------------------




any amendments to the Offering Circular which in your opinion may thereby be
made necessary. The term “Purchaser” as used in this Agreement shall include any
person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.
(b)
If, after giving effect to any arrangements for the purchase of any Firm
Securities or Optional Securities of a defaulting Purchaser or Purchasers by you
and the Company as provided in subsection (a) above, the aggregate principal
amount of such Securities which remains unpurchased does not exceed one‑eleventh
of the aggregate principal amount of all the Securities to be purchased at such
Time of Delivery, then the Company shall have the right to require each
non‑defaulting Purchaser to purchase the principal amount of Securities which
such Purchaser agreed to purchase hereunder at such Time of Delivery and, in
addition, to require each non‑defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

(c)
If, after giving effect to any arrangements for the purchase of any Firm
Securities or Optional Securities of a defaulting Purchaser or Purchasers by you
and the Company as provided in subsection (a) above, the aggregate principal
amount of Securities which remains unpurchased exceeds one‑eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, or if the Company shall not exercise the right described in
subsection (b) above to require non‑defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement (or, with respect
to a Subsequent Time of Delivery, the obligation of the Purchasers to purchase
and of the Company to sell the Optional Securities at such Subsequent Time of
Delivery) shall thereupon terminate, without liability on the part of any
non‑defaulting Purchaser or the Company, except for the expenses to be borne by
the Company and the Purchasers as provided in Section 7 hereof and the indemnity
and contribution agreements in Section 9 hereof; but nothing herein shall
relieve a defaulting Purchaser from liability for its default.

11.
The respective indemnities, agreements, representations, warranties and other
statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12.
If this Agreement shall be terminated pursuant to Section 10 hereof, the Company
shall not then be under any liability to any Purchaser except as provided in
Section 9 hereof; but, if for any other reason, the Securities are not delivered
by or on behalf of the Company as provided herein, the Company will reimburse
the Purchasers through you for all expenses approved in writing by you,
including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Company shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

13.
In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you
jointly.


17

--------------------------------------------------------------------------------




All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representative in care of Goldman, Sachs & Co., 200
West Street, New York, New York 10282-2198, Attention: Registration Department;
and if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Company set forth in the Offering Circular,
Attention: Secretary; provided, however, that any notice to a Purchaser hereof
shall be delivered or sent by mail, telex or facsimile transmission to such
Purchaser at its address set forth in its Purchasers’ Questionnaire, or telex
constituting such Questionnaire, which address will be supplied to the Company
by you upon request. Any such statements, requests, notices or agreements shall
take effect upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.
14.
This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company and, to the extent provided in Sections 9 and 11 hereof,
the officers and directors of the Company and each person who controls the
Company or any Purchaser, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Securities from
any Purchaser shall be deemed a successor or assign by reason merely of such
purchase.

15.
Time shall be of the essence of this Agreement.

16.
The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18.
THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and the
Purchasers agree that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and the Company and the Purchasers agree to submit to the jurisdiction
of, and to venue in, such courts.


18

--------------------------------------------------------------------------------




19.
The Company and each of the Purchasers hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20.
This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

21.
Notwithstanding anything herein to the contrary, the Company (and the Company’s
employees, representative, and other agents) are authorized to disclose to any
and all persons, the tax treatment and tax structure of the potential
transaction and all materials of any kind (including tax opinions and other tax
analyses) provided to the Company relating to that treatment and structure,
without the Purchasers’ imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and Goldman, Sachs & Co. plus one for each
counsel counterparts hereof, and upon the acceptance hereof by you, on behalf of
each of the Purchasers, this letter and such acceptance hereof shall constitute
a binding agreement between each of the Purchasers and the Company. It is
understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.



19

--------------------------------------------------------------------------------




Very truly yours,
SEACOR Holdings Inc.
By:    /s/ Richard J. Ryan                
Name: Richard J. Ryan
Title: Senior Vice President and Chief
Financial Officer





--------------------------------------------------------------------------------




Accepted as of the date hereof:
Goldman, Sachs & Co.


By:
/s/ Daniel M. Young_____________

Name: Daniel M. Young
Title: Managing Director


On behalf of each of the Purchasers





--------------------------------------------------------------------------------




SCHEDULE I
 
Principal
 
Amount of
 
Securities
 
to be
Purchaser
Purchased
Goldman, Sachs & Co.
$
80,000,000


Deutsche Bank Securities Inc.
$
40,000,000


J.P. Morgan Securities LLC
$
20,000,000


ABN AMRO Securities (USA) LLC
$
8,000,000


Merrill Lynch, Pierce Fenner & Smith Incorporated
$
8,000,000


DNB Markets, Inc.
$
8,000,000


Standard Chartered Bank
$
8,000,000


Wells Fargo Securities, LLC
$
8,000,000


BBVA Securities Inc.
$
4,000,000


Comerica Securities, Inc.
$
4,000,000


SMBC Nikko Securities America, Inc.
$
4,000,000


SunTrust Robinson Humphrey, Inc.
$
4,000,000


U.S. Bancorp Investments, Inc.
$
4,000,000


Total
$
200,000,000








--------------------------------------------------------------------------------




SCHEDULE II
(a)Additional Documents Incorporated by Reference: None
(b)Approved Supplemental Disclosure Documents: None





--------------------------------------------------------------------------------




SCHEDULE II(e)
Significant Subsidiaries
Boston Putford Offshore Safety Limited
Graham Offshore LLC
Lightship Tankers I LLC
Lightship Tankers II LLC
Lightship Tankers III LLC
Lightship Tankers IV LLC
Lightship Tankers V LLC
McCall’s Boat Rentals L.L.C.
SCF Barge Line LLC
SCF Marine Inc.
SCF Waxler Barge Line LLC
SCF Waxler Marine LLC
Seabulk Energy Transport, Inc.
Seabulk Offshore LLC
Seabulk Petroleum Transport, Inc.
Seabulk Tankers, Inc.
Seabulk Towing, Inc.
SEACOR LB Offshore LLC
SEACOR Marine LLC
SEACOR Offshore do Brasil Ltda.
SEACOR Offshore Dubai (L.L.C.)
SEACOR Offshore LLC
Seaspraie Holdings LLC
Windcat Workboats B.V.
Windcat Workboats Limited





--------------------------------------------------------------------------------




SCHEDULE III
Final Term Sheet
See attached



--------------------------------------------------------------------------------




Term Sheet
Dated November 6, 2013


FINAL PRICING TERMS


The information in this term sheet supplements SEACOR Holdings Inc.’s
preliminary offering circular, dated November 5, 2013 (the “Preliminary Offering
Circular”), and supersedes the information in the Preliminary Offering Circular
to the extent inconsistent with the information in the Preliminary Offering
Circular. Terms used in this term sheet but not defined have the respective
meanings given to them in the Preliminary Offering Circular.
The issuer
SEACOR Holdings Inc., a Delaware corporation


Ticker / exchange
CKH / The New York Stock Exchange (“NYSE”)

Securities offered
3.00% Convertible Senior Notes due 2028

Aggregate principal amount of notes offered
$200,000,000
Initial purchasers’ option to purchase additional notes
Up to $30,000,000 aggregate principal amount of additional notes
Maturity date
November 15, 2028, unless earlier purchased, redeemed or converted
Interest rate
3.00% per annum

Interest payment dates
Each May 15 and November 15, beginning May 15, 2014

Offering price
100%

NYSE last reported sale price on November 6, 2013
$91.64 per share of SEACOR common stock
Conversion premium
37.5% (approximately) above the NYSE last reported sale price on November 6,
2013
Initial conversion rate
7.9362 shares of SEACOR common stock per $1,000 principal amount of notes,
subject to adjustment
Initial conversion price
$126.00 (approximately) per share of SEACOR common stock, subject to adjustment
Free convertibility period
At the option of the holder, holders may convert their notes, in multiples of
$1,000 principal amount, at any time on or after August 15, 2028 through the
second scheduled trading day immediately preceding the maturity date.





--------------------------------------------------------------------------------




Optional redemption by SEACOR
SEACOR may not redeem the notes prior to November 19, 2018. On or after November
19, 2018, SEACOR may redeem for cash all or part of the notes, except for the
notes that it is required to repurchase in connection with a fundamental change
or on a specified purchase date. The redemption price for the notes will equal
100% of the principal amount of the notes being redeemed, plus accrued and
unpaid interest, if any, to, but excluding, the redemption date.
Comparable yield
SEACOR has determined that the comparable yield for the notes is 8.25% per
annum, compounded semiannually.
Trade date
November 7, 2013

Expected settlement date
November 13, 2013

CUSIP / ISIN
81170Y AA7 / US81170YAA73

Listing
None

Book-running managers
Goldman, Sachs & Co.
Deutsche Bank Securities Inc.
Senior lead manager
J.P. Morgan Securities LLC

Lead managers
ABN AMRO Securities (USA) LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
DNB Markets, Inc.
Standard Chartered Bank
Wells Fargo Securities, LLC
Co-managers
BBVA Securities Inc.
Comerica Securities, Inc.
SMBC Nikko Securities America, Inc.
SunTrust Robinson Humphrey, Inc.
U.S. Bancorp Investments, Inc.
Method of distribution
Rule 144A

Use of proceeds
SEACOR expects to use the net proceeds (including any net proceeds received from
the initial purchasers’ exercise of their option to purchase additional notes)
for general corporate purposes.
Adjustment to conversion rate upon conversions in connection with a make-whole
fundamental change
The following table sets forth the number of additional shares by which SEACOR
will increase the conversion rate for a holder that converts its notes in
connection with a make whole fundamental change, having the stock price and
effective date set forth below:








--------------------------------------------------------------------------------




Effective Date
Stock Price
 
$91.64
$92.50
$95.00
$100.00
$105.00
$115.00
$126.00
$150.00
$175.00
$200.00
$225.00
$250.00
$300.00
$375.00
November 13, 2013
2.9760
2.9760
2.8587
2.5503
2.2825
1.8453
1.4790
0.9566
0.6483
0.4678
0.3545
0.2752
0.1695
0.0842
November 15, 2014
2.9760
2.8746
2.6472
2.3409
2.0763
1.6479
1.2950
0.8055
0.5311
0.3799
0.2883
0.2236
0.1378
0.0687
November 15, 2015
2.9760
2.8746
2.5901
2.1220
1.8586
1.4376
1.0974
0.6435
0.4076
0.2875
0.2190
0.1697
0.1048
0.0523
November 15, 2016
2.9760
2.8746
2.5901
2.0638
1.6369
1.2147
0.8837
0.4683
0.2766
0.1937
0.1478
0.1145
0.0711
0.0353
November 15, 2017
2.9760
2.8746
2.5901
2.0638
1.5876
0.9602
0.6286
0.2618
0.1350
0.0969
0.0731
0.0564
0.0350
0.0164
November 19, 2018
2.9760
2.8746
2.5901
2.0638
1.5876
0.7595
0.0729
—
—
—
—
—
—
—



The exact stock prices and effective dates may not be set forth in the table
above, in which case:
•
if the stock price is between two stock prices in the table or the date is
between two dates in the table, the number of additional shares will be
determined by a straight line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
dates, as applicable, based on a 365-day year;

•
if the stock price is greater than $375.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate; and

•
if the stock price is less than $91.64 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate be increased
on account of a make whole fundamental change to exceed 10.9122 shares of common
stock per $1,000 principal amount of notes, subject to adjustments in the same
manner as the conversion rate is required to be adjusted as set forth under
“Description of the Notes-Conversion Rights-Conversion Rate Adjustments” in the
Preliminary Offering Circular.
General
This communication is intended for the sole use of the person to whom it is
provided by the sender.
This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act of 1933.
These securities have not been registered under the Securities Act of 1933, and
may be sold only to qualified institutional buyers pursuant to Rule 144A or
pursuant to another applicable exemption.
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Circular for a complete description.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.










--------------------------------------------------------------------------------




Before you invest, you should read the Preliminary Offering Circular and the
documents incorporated therein that the issuer has filed with the SEC for more
complete information about the issuer and the offering. You may obtain the
incorporated documents the issuer has filed with the SEC for free by visiting
EDGAR on the SEC website at www.sec.gov. A copy of the Company’s Preliminary
Offering Circular in connection with the sale of the notes may be obtained from
Goldman, Sachs & Co., Prospectus Department, 200 West Street, New York, NY 10282
(Tel: 212-902-1171, Fax: 212-902-9316, Email: prospectus-ny@ny.email.gs.com); or
Deutsche Bank Securities Inc., Attn: Prospectus Group, by email at
prospectus.CPDG@db.com or by phone at (800) 503-4611.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.







--------------------------------------------------------------------------------




Annex A-1
Form of Opinion and Negative Assurance Letter of Counsel for the Company


November 13, 2013


Goldman, Sachs & Co.
As Representative of the several Initial Purchasers named in Schedule I
to the Purchase Agreement
200 West Street
New York, New York 10282
Re:    SEACOR Holdings Inc.
US$200,000,000 3.00% Convertible Senior Notes Due 2028
Ladies and Gentlemen:
We have acted as special counsel to SEACOR Holdings Inc., a Delaware corporation
(the “Company”), in connection with the purchase by you of US$200,000,000
aggregate principal amount of 3.00% Convertible Senior Notes due 2028 (the
“Notes”), convertible under certain circumstances into shares of common stock of
the Company, par value $0.01 per share (“Stock”) (any shares of Stock issuable
upon conversion, the “Underlying Shares” and, together with the Notes, the
“Securities”). The Notes are to be issued by the Company pursuant to the terms
of the purchase agreement dated November 6, 2013 (the “Purchase Agreement”)
between you as representative of the initial purchasers (the “Initial
Purchasers”) and the Company.
The Notes are to be issued under an indenture, dated as of November 13, 2013
(the “Indenture”), between the Company and Wells Fargo Bank, National
Association, as Trustee, Paying Agent and Registrar (the “Trustee”).
This opinion is being delivered to you pursuant to Section 8(c)(i) of the
Purchase Agreement. Capitalized terms used, and not otherwise defined, in this
opinion letter have the respective meanings set forth in the Purchase Agreement
or, if not defined in the Purchase Agreement, in the Indenture.
In rendering the opinions expressed below, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of such corporate records
and agreements and other instruments, certificates of public officials,
certificates of officers and representatives of the Company and the Trustee and
other documents as we have deemed necessary as a basis for the opinions
hereinafter expressed. In our examination we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity with the original documents of all documents submitted to us as
copies and the

A-1-1

--------------------------------------------------------------------------------




authenticity of the originals of such latter documents. We have relied upon
representations and certifications as to factual matters by officers and
representatives of the Company and other appropriate persons, statements
contained in the Pricing Disclosure Package and the Offering Circular and the
representations made by the Initial Purchasers, the Trustee and the Company in
or pursuant to the Purchase Agreement and the Indenture.
In our examination of the documents referred to above we have assumed, with your
permission and without independent investigation, that:
(a)
except in each case to the extent specifically set forth below with respect to
the Company, each party to the Purchase Agreement, Indenture and Notes is duly
organized and validly existing under the laws of the jurisdiction of its
organization and has full power and authority (corporate or other) to execute,
deliver and perform its obligations under the Purchase Agreement, Indenture and
Securities, the Purchase Agreement, Indenture and Securities have been duly
authorized by all necessary action on the part of the parties thereto, and the
Purchase Agreement, Indenture and Securities have been duly executed and
delivered by such parties and are valid, binding and enforceable obligations of
such parties;

(b)
except with respect to matters covered by our opinions in paragraph 8 and
paragraph 11 below, all authorizations, approvals or consents of and all filings
or registrations with, any governmental authority or agency required for the
execution, delivery and performance of the Purchase Agreement, Indenture and
Securities have been obtained or made and are in effect; and

(c)
you, the Company and the subsequent purchasers of the Notes have complied, and
will comply, with the respective covenants and agreements made by you, the
Company and the subsequent purchasers of the Securities in the Purchase
Agreement, the Indenture and the Notes, as the case may be.

Based upon and subject to the foregoing, and subject also to the assumptions and
qualifications set forth below, and having regard to legal considerations we
deem relevant, we are of the opinion that:
1.    The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware, with corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Circular.
2.     Each of the Company’s subsidiaries listed on Schedule I hereto (the
“Delaware Significant Subsidiaries”) is a corporation or limited liability
company, as the case may be, validly existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate or limited
liability company, as the case may be, power and authority to own, lease and
operate its properties and to carry on its business as described in the Pricing
Disclosure Package and the Offering Circular.
3.     The Company has an authorized equity capitalization as set forth in the
Pricing Disclosure Package and the Offering Circular, and the Underlying Shares
initially issuable upon

A-1-2

--------------------------------------------------------------------------------




conversion of the Notes have been duly and validly authorized and reserved for
issuance and, when issued and delivered in accordance with the provisions of the
Securities and the Indenture, will be duly and validly issued and fully paid and
non-assessable, and will conform to the description of the Stock contained in
the Offering Circular.
4.    The Company has the corporate power to execute, deliver and perform its
obligations under the Purchase Agreement, the Indenture and the Notes.
5.    The Purchase Agreement has been duly authorized, executed and delivered by
the Company.
6.    The Indenture has been duly authorized, executed and delivered by the
Company, and constitutes the legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except (a) as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or transfer, or similar laws relating to or
affecting creditors’ rights generally; (b) as the enforceability thereof is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including (i) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealing; and (c) in the case of rights to indemnity and contribution,
as may be limited by law or public policy.
7.    The Notes have been duly authorized, executed and delivered by the Company
and, when authenticated by the Trustee under the Indenture and issued and paid
for by the Initial Purchasers in accordance with the terms of the Purchase
Agreement, will be legal, valid and binding obligations of the Company,
enforceable in accordance with their terms, except in each case: (a) as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or transfer or similar laws relating to or
affecting creditors’ rights generally; and (b) as the enforceability thereof is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including (i) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealing. Each registered holder of the Securities will be entitled to
the benefits of the Indenture.
8.    Neither the offer, sale and delivery of the Notes by the Company to the
Initial Purchasers nor the initial resale thereof by the Initial Purchasers in
the manner contemplated in the Pricing Disclosure Package and the Offering
Circular and by the Purchase Agreement require registration under the Securities
Act of 1933, as amended (it being understood that we express no opinion in this
paragraph as to any subsequent resale of any Securities), and the Indenture is
not required to be qualified under the Trust Indenture Act of 1939, as amended.
9.    The statements made in the Pricing Disclosure Package and the Offering
Circular under the headings “Description of the Notes” and “Description of
Common Stock”, insofar as such statements purport to summarize certain
provisions of the Indenture, the Notes and the certificate of incorporation and
the bylaws referred to therein as of the date hereof, fairly summarize such
provisions.

A-1-3

--------------------------------------------------------------------------------




10.    Subject to the assumptions, limitations and qualifications stated
therein, the statements set forth in the Pricing Disclosure Package and the
Offering Circular under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements state matters of law or legal
conclusions, are correct in all material respects.
11.    No Governmental Approval is required for the Company to execute and
deliver the Purchase Agreement and the Indenture and for the Company to issue
the Securities in accordance with the Indenture and for the sale of the Notes by
the Company to you under the Purchase Agreement, except (i) such as have been
made or obtained prior to the date hereof, (ii) as may be required under state
securities or “blue sky” laws, (iii) as may be required under any maritime,
admiralty, aviation and related laws, rules and regulations of any jurisdiction
and (iv) as may be required under the Exchange Act in connection with the
offering of the Notes, in each case as to which we express no opinion.
12.    None of the execution and delivery by the Company of the Purchase
Agreement, the Indenture and the Notes, the issuance of the Notes in accordance
with the Indenture nor the sale of the Notes by the Company to you under the
Purchase Agreement (i) results in a breach or violation of the certificate of
incorporation or by-laws of the Company or (ii) constitutes a breach or
violation of, or a default under, or results in the imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to (a)
any agreement filed as an exhibit to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2012 and (b) any Applicable Law.
13.    The Company is not required to, and, immediately after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Pricing Disclosure Package and the Offering Circular, the
Company will not be required to, register as an investment company under the
Investment Company Act of 1940, as amended.
For the purposes of this opinion, (i) the term “Applicable Law” means laws,
rules and regulations of any Governmental Authority (other than maritime,
admiralty, aviation and related laws, rules and regulations, of any
jurisdiction, as to which we express no opinion) which, in our experience, are
normally applicable to the type of transactions contemplated by the Purchase
Agreement and the Delaware General Corporation Law; (ii) the term “Governmental
Authority“ means any United States federal or State of New York administrative,
judicial or other governmental agency, authority, tribunal or body (other than
public or governmental authorities having jurisdiction over maritime, admiralty,
aviation or related matters or who enforce or interpret maritime or admiralty
laws or promulgate any regulations as to such matters, as to which we express no
opinion); and (iii) the term “Governmental Approval” means any consent,
authorization, approval or order of, or registration, qualification or filing
with, any Governmental Authority under Applicable Law.
We express no opinion: (a) as to whether a United States federal or state court
outside the State of New York would give effect to the choice of New York law in
the Indenture and the Securities; (b) as to the subject-matter jurisdiction of
the federal courts of the United States located in the Borough of Manhattan in
The City of New York to adjudicate any controversy related to the Indenture; and
(c) any waiver of forum non conveniens or similar doctrine with respect to
proceedings in any court other than a court of the State of New York.

A-1-4

--------------------------------------------------------------------------------




In rendering the opinion expressed in paragraph 10 above in relation to the
statements in the Offering Circular under the caption “Certain U.S. Federal
Income Tax Considerations,” we have relied on the Internal Revenue Code of 1986,
as amended (the “Code”), and applicable regulations, rulings and judicial
decisions, in each case as in effect on the date hereof, and this opinion may be
affected by amendments to the Code or to the regulations thereunder or by
subsequent judicial or administrative interpretations thereof. Our opinion is
not binding on the Internal Revenue Service or a court and there can be no
assurance that the Internal Revenue Service or a court will not adopt a contrary
position. We express no opinion as to tax matters other than as to the federal
income tax laws of the United States.
To ensure compliance with Internal Revenue Service Circular 230, U.S. holders
are hereby notified that: (a) any discussion of U.S. federal tax issues herein
is not intended or written to be relied upon, and cannot be relied upon for the
purpose of avoiding penalties that may be imposed on U.S. holders under the
Code; (b) such discussion is written in connection with the promotion or
marketing of the transactions or matters addressed therein; and (c) you should
seek advice based on their particular circumstances from an independent tax
advisor.
The foregoing opinions are limited to matters involving the law of the State of
New York, the Delaware General Corporation Law and the federal law of the United
States. This letter is furnished to you in your capacity as the Representative
of the Initial Purchasers, and is solely for the benefit of the Initial
Purchasers in connection with the closing under the Purchase Agreement of the
sale of the Securities occurring today and may not be used, quoted, relied upon
or otherwise referred to by any other person or for any other purpose without
our express written consent in each instance. We disclaim any obligation to
update anything herein for events occurring after the date hereof.
Very truly yours,

A-1-5

--------------------------------------------------------------------------------




SCHEDULE I
Delaware Significant Subsidiaries
Graham Offshore LLC
Lightship Tankers I LLC
Lightship Tankers II LLC
Lightship Tankers III LLC
Lightship Tankers IV LLC
Lightship Tankers V LLC
SCF Barge Line LLC
SCF Marine Inc.
SCF Waxler Barge Line LLC
SCF Waxler Marine LLC
Seabulk Offshore LLC
Seabulk Tankers, Inc.
Seabulk Towing, Inc.
SEACOR LB Offshore LLC
SEACOR Marine LLC
SEACOR Offshore LLC
Seaspraie Holdings LLC

A-1-6

--------------------------------------------------------------------------------




November 13, 2013






Goldman, Sachs & Co.
As Representative of the several Initial Purchasers named in Schedule I
to the Purchase Agreement
200 West Street
New York, New York 10282


Re:
SEACOR Holdings Inc.

Offering of 3.00% Convertible Senior Notes due 2028


Ladies and Gentlemen:


We have acted as special counsel to SEACOR Holdings Inc. (the “Company”) in
connection with the purchase by you of US$200,000,000 aggregate principal amount
of the Company’s 3.00% Convertible Senior Notes due 2028 (the “Notes”),
convertible at the Company’s election into cash, shares of common stock of the
Company, par value $0.01 per share (“Stock”), or a combination of cash and
shares of Stock (any shares of Stock issuable upon conversion of the Notes, the
“Underlying Shares” and, together with the Notes, the “Securities”). The Notes
are to be issued by the Company pursuant to the terms of the purchase agreement
dated November 6, 2013 (the “Purchase Agreement”) between you as representative
of the several initial purchasers (the “Initial Purchasers”) and the Company. We
are furnishing this letter to you pursuant to Section 8(c)(i) of the Purchase
Agreement. Capitalized terms used, but not defined, in this letter have the
respective meanings set forth in the Purchase Agreement.
Reference is made to the Pricing Circular dated November 6, 2013 relating to the
Securities (including the documents incorporated by reference therein,
collectively the “Pricing Circular”), the additional documents and information
listed on Exhibit A hereto (the “Pricing Information”) and the final Offering
Circular dated November 6, 2013 relating to the Securities (including the
documents incorporated by reference therein, collectively the “Offering
Circular”). The Pricing Circular together with the Pricing Information are
referred to herein as the “Pricing Disclosure Package.”
As special counsel to the Company we reviewed the Pricing Disclosure Package and
the Offering Circular prepared by the Company, we reviewed certain corporate
records and documents furnished to us by the Company and we participated in
discussions with representatives of the Company, counsel to the Initial
Purchasers, independent public accountants for the Company and representatives
of the Initial Purchasers, regarding the contents of the Pricing Disclosure
Package and the Offering Circular and related matters. We note that we did not
participate in the preparation of the documents incorporated by reference in the
Pricing Disclosure Package and the Offering Circular, although we have reviewed
such documents and considered the factual matters set forth therein as a part of
the Pricing Disclosure Package and the Offering Circular as of the dates set
forth in this letter.

A-1-7

--------------------------------------------------------------------------------




The purpose of our professional engagement was not to establish or confirm
factual matters set forth in the Pricing Disclosure Package or the Offering
Circular and we have not undertaken to verify independently any of such factual
matters. Moreover, many of the determinations required to be made in the
preparation of the Pricing Disclosure Package and the Offering Circular involve
matters of a non-legal nature. Accordingly, we are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Pricing Disclosure Package and the Offering Circular
and we make no representation that we have independently verified the accuracy,
completeness or fairness of such statements except to the extent set forth in
paragraphs 9 and 10 of our separate opinion letter to you dated the date hereof.
On the basis of and subject to the foregoing we confirm to you that nothing has
come to our attention that causes us to believe that: (i) the Pricing Disclosure
Package (other than the financial statements and other financial and accounting
information and data and management’s report on the effectiveness of internal
control over financial reporting as to which we express no belief and make no
statement), as of the date of the Purchase Agreement (the “Applicable Time”)
contained, or (ii) the Offering Circular (other than the financial statements
and other financial and accounting information and data and management’s report
on the effectiveness of internal control over financial reporting, as to which
we express no belief and make no statement), as of its date or as of the Time of
Delivery, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
The foregoing is limited to matters involving the law of the State of New York
and the federal law of the United States as in effect on the date of this
offering. We express no views as to the maritime, admiralty and aviation laws of
any jurisdiction.
This letter is furnished to you by us as special counsel to the Company, is
solely for your benefit in connection with the closing under the Purchase
Agreement of the sale of the Securities occurring today and may not be used,
quoted, relied upon or otherwise referred to by any other person or for any
other purpose without our express written consent in each instance. We disclaim
any obligation to update anything herein for events occurring after the date
hereof.
Very truly yours,





A-1-8

--------------------------------------------------------------------------------




Annex A-2
Form of Opinion
of Blank Rome LLP
Phone:
(202) 772-5800
Fax:
(202) 772-5858



November 13, 2013






Goldman, Sachs & Co.,
As representative of the several Purchasers named
in Schedule I to the Purchase Agreement (defined below)
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Re:    SEACOR Holdings Inc.
$200,000,000 3.00% Convertible Senior Notes due 2028


Ladies and Gentlemen:
We have acted as maritime counsel to SEACOR Holdings Inc., a Delaware
corporation (the “Company”), in connection with the sale by the Company on the
date hereof of $200,000,000 aggregate principal amount of its 3.00% Convertible
Senior Notes due 2028, pursuant to a Purchase Agreement, dated November 6, 2013
(the “Purchase Agreement”), between the Company and you, on behalf of the
Purchasers named in Schedule I thereto. This opinion letter is being furnished
to you pursuant to Section 8(c)(ii) of the Purchase Agreement. Unless otherwise
indicated, capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement.
In rendering this opinion letter we have examined originals or copies of the
executed Purchase Agreement, together with the annexes and schedules attached
thereto, and the Offering Circular. We have also examined the statements made
under the caption “Government Regulation in the Company’s Annual Report on Form
10-K filed with the U.S. Securities Exchange Commission for the fiscal year
ended December 31, 2012 (the “Annual Report”).
In all such examinations, we have assumed that: (i) all signatures on all
documents submitted to us for examination are genuine; (ii) all documents
submitted to us as originals are

A-2-1

--------------------------------------------------------------------------------




authentic; (iii) the completeness and conformity to authentic original documents
of all documents submitted to us in electronic form or as photocopies, and that
where a document has been examined by us in draft form, it will be or has been
executed in the form of that draft, and where a number of drafts of a document
have been examined by us all changes thereto have been marked or otherwise drawn
to our attention; (iv) all public records reviewed are accurate and complete;
and (v) all factual statements contained in the Annual Report and in
representations made in writing by officers or representatives of the Company,
including in representations and warranties of the Company contained in the
Purchase Agreement, are true, correct, and complete as set forth therein.
We have also assumed that: (i) each of the parties to the Purchase Agreement has
the requisite legal capacity, power and authority under its organizational
documents and applicable law to execute, deliver, enforce and perform the
Purchase Agreement; (ii) each of the parties to the Purchase Agreement has duly
authorized, executed and delivered the Purchase Agreement; and (iii) the
Purchase Agreement constitutes the legal, valid, and binding obligations of the
parties thereto, enforceable against such parties in accordance with its terms.
In addition, we have assumed that the parties to the Purchase Agreement will
comply with all legal requirements in the enforcement of the Purchase Agreement.
Based upon and subject to the foregoing, and subject to the qualifications,
limitations, exceptions, exclusions, and assumptions set forth herein, we are of
the opinion that:
1.
The issuance and sale of the Securities by the Company and the compliance by the
Company with all of the provisions of the Purchase Agreement and the
consummation of the transactions contemplated thereby will not conflict with,
violate or constitute a default under, Titles 33 or 46 of the U.S. Code, or any
regulation promulgated thereunder, or the federal general maritime law of the
United States, or, to our knowledge, any order, judgment or decree binding on
the Company or any of its subsidiaries or any of their respective properties of
any U.S. federal court while sitting in admiralty, the U.S. Coast Guard, the
U.S. Department of Transportation, the Federal Maritime Commission, or the U.S.
Maritime Administration.

2.
No consent, approval, waiver, license or other authorization by or filing with
any of the U.S. Coast Guard, the U.S. Department of Transportation, the Federal
Maritime Commission, or the U.S. Maritime Administration is required for the
issuance and sale of the Securities and the Underlying Shares by the Company or
the consummation by the Company of the transactions contemplated in the Purchase
Agreement.

3.
The statements of the Company made under the caption “Government Regulation” in
the Annual Report, which are incorporated by reference in the Pricing Disclosure
Package and the Offering Circular, fairly identify the U.S. federal governmental
maritime laws and regulations and the international environmental and vessel
security conventions and treaties to which the Company is subject.


A-2-2

--------------------------------------------------------------------------------




The opinions expressed herein are subject in all respects to the following
qualifications, limitations, exceptions, exclusions, and assumptions:
(a)     We express no opinion as to compliance with applicable federal
securities laws or state “Blue Sky,” securities or antifraud statutes, laws,
rules or regulations concerning issuance or sale of securities, including,
without limitation (i) the accuracy and completeness of the information provided
by the Company in connection with the offer and sale of the Securities, and (ii)
the accuracy or fairness of the past, present or future fair market value of any
securities.
(b)    We express no opinion as to whether the conversion of the Securities into
the Underlying Shares by the Company will result in a sufficient number of
Underlying Shares being issued to persons who are not “citizens of the United
States” within the meaning of 46 U.S.C. § 50501 such that the Company would no
longer qualify as a “citizen of the United States” within the meaning of 46
U.S.C. § 50501 for the ownership and operation of vessels in the U.S. coastwise
trade. 
(c)    As to questions of fact material to our opinion, we have not conducted an
independent investigation thereof and have relied exclusively upon the
representations set forth in the Purchase Agreement and in the Annual Report. We
have not made any independent investigation in rendering this opinion other than
the document examination described above. Our opinion is qualified in all
respects by the scope of that document examination. We make no representation as
to the sufficiency of our investigation for your purposes.
(d)    Although we have advised the Company in connection with a variety of
matters it has referred to us, our services are limited to matters so referred.
Consequently, we may not have knowledge of many transactions in which the
Company has engaged or of its day-to-day operations. The words “our knowledge”
as used herein signify that, in the course of our representation of the Company,
no information has come to our attention that has given us actual knowledge or
actual notice that any of the foregoing opinions or other matters are not
accurate or that any of the reports, records, documents, certificates,
instruments and information on which we have relied are not accurate and
complete. Except as otherwise stated herein, we have not undertaken any
independent investigation or verification of such matters. The words “our
knowledge” and similar language used herein are intended to be strictly limited
to the knowledge of the lawyers within our firm who have worked on matters for
the Company.
(e)    The opinions expressed herein are expressed as of the date hereof, and we
assume no obligation to supplement them to reflect facts or circumstances that
may hereafter come to our attention or any changes in law that may hereafter
occur. This opinion letter is strictly limited to the matters stated herein, and
no other or more extensive opinion is intended, implied or to be inferred beyond
the matters expressly stated herein. This opinion letter is not a guarantee and
should not be construed or relied on as such.

A-2-3

--------------------------------------------------------------------------------




The opinions expressed herein are based upon and limited to the relevant federal
laws of the United States of America, and we do not purport to be experts on, or
to express any opinion concerning, the laws of any other jurisdiction.
The opinions expressed herein are rendered solely for the benefit of, and may be
relied upon only by, the named addressees of this opinion letter. This opinion
letter may not be used or relied upon in connection with any transaction other
than the transaction described in the first paragraph of this letter.
Very truly yours,




BLANK ROME LLP



A-2-4

--------------------------------------------------------------------------------




ANNEX B
Pursuant to Section 8(d) of the Purchase Agreement, the accountants shall
furnish letters to the Purchasers to the effect that:
(i)
They are an independent registered public accounting firm with respect to the
Company and its subsidiaries within the meaning of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the applicable published rules and regulations
thereunder adopted by the Securities and Exchange Commission and the Public
Accounting Oversight Board (United States);

(ii)
In their opinion, the consolidated financial statements and financial statement
schedules audited by them and included in the Offering Circular comply as to
form in all material respects with the applicable requirements of the Exchange
Act and the related published rules and regulations;

(iii)
The unaudited selected financial information with respect to the consolidated
results of operations and financial position of the Company for the five most
recent fiscal years included in the Offering Circular agrees with the
corresponding amounts (after restatements where applicable) in the audited
consolidated financial statements for such five fiscal years;

(iv)
On the basis of limited procedures not constituting an audit in accordance with
generally accepted auditing standards, consisting of a reading of the unaudited
financial statements and other information referred to below, a reading of the
latest available interim financial statements of the Company and its
subsidiaries, inspection of the minute books of the Company and its subsidiaries
since the date of the latest audited financial statements included in the
Offering Circular, inquiries of officials of the Company and its subsidiaries
responsible for financial and accounting matters and such other inquiries and
procedures as may be specified in such letter, nothing came to their attention
that caused them to believe that:

(A)
the unaudited consolidated statements of income, consolidated balance sheets and
consolidated statements of cash flows included in the Offering Circular are not
in conformity with generally accepted accounting principles applied on the basis
substantially consistent with the basis for the unaudited condensed consolidated
statements of income, consolidated balance sheets and consolidated statements of
cash flows included in the Offering Circular;

(B)
any other unaudited income statement data and balance sheet items included in
the Offering Circular do not agree with the corresponding items in the unaudited
consolidated financial statements from which such data and items were derived,
and any such unaudited data and items were not determined on a basis
substantially consistent with the basis for the corresponding amounts in the
audited consolidated financial statements included in the Offering Circular;

(C)
the unaudited financial statements which were not included in the Offering
Circular but from which were derived any unaudited condensed financial
statements referred to in clause (A) and any unaudited income statement data and
balance sheet items included in the Offering Circular and referred to in
clause (B) were not determined on a basis substantially consistent with the
basis for the audited consolidated financial statements included in the Offering
Circular;

(D)
as of a specified date not more than five days prior to the date of such letter,
there have been any changes in the consolidated capital stock (other than
issuances of capital stock upon exercise of options and stock appreciation
rights, upon earn-outs of performance shares and


B-1

--------------------------------------------------------------------------------




upon conversions of convertible securities, in each case which were outstanding
on the date of the latest financial statements included in the Offering Circular
or any increase in the consolidated long-term debt of the Company and its
subsidiaries, or any decreases in consolidated net current assets or
stockholders’ equity or other items specified by Goldman, Sachs & Co., or any
increases in any items specified by Goldman, Sachs & Co., in each case as
compared with amounts shown in the latest balance sheet included in the Offering
Circular except in each case for changes, increases or decreases which the
Offering Circular discloses have occurred or may occur or which are described in
such letter; and
(E)
for the period from the date of the latest financial statements included in the
Offering Circular to the specified date referred to in clause (D) there were any
decreases in consolidated net revenues or operating profit or the total or per
share amounts of consolidated net income or other items specified by Goldman,
Sachs & Co., or any increases in any items specified by Goldman, Sachs & Co., in
each case as compared with the comparable period of the preceding year and with
any other period of corresponding length specified by Goldman, Sachs & Co.,
except in each case for decreases or increases which the Offering Circular
discloses have occurred or may occur or which are described in such letter; and

(v)
In addition to the examination referred to in their report(s) included in the
Offering Circular and the limited procedures, inspection of minute books,
inquiries and other procedures referred to in paragraphs (iii) and (iv) above,
they have carried out certain specified procedures, not constituting an audit in
accordance with generally accepted auditing standards, with respect to certain
amounts, percentages and financial information specified by Goldman, Sachs &
Co., which are derived from the general accounting records of the Company and
its subsidiaries, which appear in the Offering Circular, and have compared
certain of such amounts, percentages and financial information with the
accounting records of the Company and its subsidiaries and have found them to be
in agreement.




B-2